Citation Nr: 0934430	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wound to the lumbar paraspinal 
muscles and spondylosis of L5 and scar.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wound to the left buttock with 
scar.

3.  Entitlement to an evaluation in excess of 10 percent for 
shell fragment wound to the right thigh muscle group XIV with 
lateral femoral cutaneous nerve injury and scar.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the right lower leg.

5.  Entitlement to a separate compensable evaluation for the 
scar to the right lower leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claims on appeal.  The claims file was 
subsequently transferred to the RO in Houston, Texas.  The 
Veteran testified at an RO hearing in February 2006.  A 
transcript of the hearing is of record.

The issues have been modified as reflected on the cover based 
on the medical evidence of record.


FINDINGS OF FACT

1.  The residuals of shell fragment wound to the lumbar 
paraspinal muscles are the result of small shrapnel fragments 
and manifested by subjective complaints of pain causing 
functional impairment and four sub millimeter metallic 
fragments imbedded in the muscle and fat of the posterior 
lumbar region, which are unrelated to the Veteran's 
subjective symptoms.  

2.  The residuals of shell fragment wound to the left buttock 
are the result of superficial shrapnel fragments and 
manifested by well-healed scars, no more than 1cm x 1cm, with 
no current symptoms in the scars. 

3.  The residuals of shell fragment wound to the right thigh 
muscle group XIV with lateral femoral cutaneous nerve injury 
and scar are the result of small shrapnel fragments and 
manifested by discomfort, weakness, fatigue, decreased 
endurance in the right thigh compared to the left, minor 
tissue loss in the hamstring muscles of the right thigh, 
decreased function of the right hamstring muscles compared to 
the left related to repetitious motion, sensory defect and a 
stocking anesthesia, and two deep scars (one measured 2 in. 
length and 1/4 in. width, and the other 3 in. in length and 1/4 
width) with no effect on function of the thigh.  

4.  The residuals of shell fragment wounds to the right lower 
leg are the result of a small shrapnel fragment and 
manifested by decreased muscle strength with repetitious 
motion causing fatigue, weakness, discomfort, and decreased 
endurance in the right gastrocnemius muscle compared to the 
left, minor tissue loss in the right gastrocnemius muscle, 
and a superficial scar that is tender to deep pressure and 
does not cause any functional impairment on the affected 
joint.  


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 20 
percent for residuals of a shell fragment wound to the lumbar 
paraspinal muscles and spondylosis of L5-S1 with scar have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.14, 4.55, 4.56, 4.73, Diagnostic Code 5320 
(2008).

2.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a shell fragment wound to the left 
buttocks with scar have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.7, 4.55, 4.56, 
4.73, Diagnostic Code 5317, 4.118, Diagnostic Codes 7801-7805 
(2008).

3.  The criteria for a disability evaluation in excess of 10 
percent for residuals of shell fragment wound to the right 
thigh, muscle group XIV, with lateral femoral cutaneous nerve 
injury and scar, have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.55, 4.56, 4.73, 
Diagnostic Code 5314, 4.118, Diagnostic Codes 7801-7805 
(2008).

4.  The criteria for a disability evaluation in excess of 10 
percent for residuals of shell fragment wound to the lower 
right leg have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 
4.55, 4.56, 4.73, Diagnostic Code 5311 (2008). 

5.  The criteria for a separate 10 percent disability 
evaluation for the scar due to the shell fragment wound to 
the right lower leg have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.118, Diagnostic Codes 
7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004 that identified the general 
criteria for substantiating increased rating claims and 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the relative 
duties of VA and the claimant to obtain evidence.  The RO 
also sent the Veteran a letter in March 2006 addressing the 
criteria for the assignment of disability ratings and 
effective dates.  While this letter was not provided prior to 
the initial adjudication of the claim, the RO readjudicated 
the claim in a July 2006 supplemental statement of the case, 
following the March 2006 notice.  

In spite of these efforts, the Veteran has not been properly 
notified that he should submit evidence of the impact the 
disabilities on his employment or daily life; nor did either 
notice letter notify the Veteran of the rating criteria for 
the muscle codes.  Thus, VA's duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

These notice errors did not affect the essential fairness of 
the adjudication as the Veteran has identified on statements 
submitted and the VA examinations of record how his residuals 
of shell fragment wounds affect his daily life and 
employment.  Thus, he has demonstrated actual knowledge of 
the some of the criteria necessary to substantiate an 
increased rating claim.  The July 2006 statement of the case 
also included the rating criteria for the muscle codes and 
after receiving this and the other adjudicatory documents of 
record, a reasonable person would understand the information 
necessary to substantiate his claims.  Last, the Veteran is 
represented by a veteran's service organization and his 
representative is presumed to have basic knowledge of the 
applicable criteria for the Veteran's claims and to have 
communicated this information to the claimant. See Overton v. 
Nicholson, 20 Vet. App. 427, 438-439.  In fact, the Veteran's 
representatives did note some of the muscle and scar rating 
criteria in statements submitted in September 2006 August 
2009.  As both actual knowledge of the Veteran's procedural 
rights and the evidence necessary to substantiate the claim 
have been demonstrated, a reasonable person would at this 
point understand the information necessary to substantiate 
his claims, and the Veteran has a representative who is 
presumed to have a basic understanding of the Veteran's 
claims, no prejudice to the Veteran will result from 
proceeding with adjudication without additional notice or 
process. 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disabilities on appeal.  While the last VA 
examination of record is dated in June 2006, which is 
approximately three years ago, the Veteran has not submitted 
any statements or indicated that his disabilities have 
worsened since that time.  The passage of time alone is not 
enough to warrant another examination when there is no 
indication that the examinations of record do not adequately 
represent the disabilities in question.  VAOPGCPREC 11-95, 
summary available at 60 Fed. Reg. 43,186-01 (1995).   All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The ratings for the residuals of shell fragment wounds to the 
left buttock, lumbar spine, right lower leg, and right thigh 
muscle have been continuously in effect since August 22, 
1970.  Thus, they are protected ratings under 38 C.F.R. 
§ 3.951 and may not be reduced unless the ratings are shown 
to be based on fraud.  

The Veteran filed his present increased rating claim in March 
2004.  He testified at the RO hearing in February 2006 that 
the lower back caused constant pain and limited motion and 
the hips had stiffness.  He also could not walk long 
distances because the legs gave out due to weakness.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions. 38 C.F.R. § 4.55(b) (2008).  
The specific bodily functions of each group are listed at 38 
C.F.R. § 4.73 (2008).

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions. 38 
C.F.R. § 4.55(a) (2008); see also 38 C.F.R. § 4.14 (2008).

There will be no rating assigned for muscle groups which act 
upon an ankylosed joint, with exceptions to this rule 
relating only to the knee and the shoulder.  See 38 C.F.R. § 
4.55(c) (2008).

Additionally, the combined evaluation of muscle groups acting 
on a single unankylosed joint must be lower than the rating 
for unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder. 38 C.F.R. § 
4.55(d) (2008).  When compensable muscle group injuries are 
in the same anatomical region, but do not act on the same 
joint, the rating for the most severely injured muscle group 
will be increased by one level, and used as the combined 
evaluation for all affected muscle groups. 38 C.F.R. § 
4.55(e) (2008).  Otherwise, for muscle group injuries in 
different anatomical regions (not acting on ankylosed 
joints), each injury is separately rated, and ratings are 
then combined under VA's "combined ratings table" at 38 
C.F.R. § 4.25, for the purposes of determining schedular 
compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal. 38 C.F.R. § 4.56(a) (2008).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged. 38 C.F.R. § 4.56(b) (2008).  For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement. 
38 C.F.R. § 4.56(c) (2008).

Under Diagnostic Codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings. 38 C.F.R. 
§ 4.56(d) (2008).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.  
Diagnostic Code 5165 provides a maximum 40 percent combined 
rating for amputation of the lower leg. 38 C.F.R. § 4.71a, 
Diagnostic Code 5165.

A slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present. 38 C.F.R. § 4.56.

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).
	
The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56(d)(4).

(a) Shell fragment wound to the lumbar spine

The Veteran's residuals of shell fragment wound to the lumbar 
paraspinal muscles and spondylosis of L5 and scar are 
evaluated as 20 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5320.  

Diagnostic Code 5320 applies to injuries to Muscle Group XX, 
namely spinal muscles, to include the sacrospinalis (erector 
spinae and its prolongations in thoracic and cervical 
regions).  The function of this muscle group is postural 
support of the body, extension, and lateral movements of the 
spine.  There are two sets of rating criteria within 
Diagnostic Code 5320, applicable to: (1) the cervical and 
thoracic region and (2) the lumbar region.  Under Diagnostic 
Code 5320, a 20 percent rating is warranted if the impairment 
of the muscle group of the lumbar region is moderate.  
Moderately severe impairment warrants a 40 percent rating.  
Severe impairment warrants a 60 percent rating. 38 C.F.R. § 
4.73, Diagnostic Code 5320.

The service treatment records show the Veteran sustained 
shrapnel wounds to the lower back on September 8, 1968.  The 
initial debridement was done in Quang Tri and then he was 
transferred to the United States Naval Hospital in Guam, via 
medical air evacuation. On September 18, 1968 under local 
anesthesia, the Veteran's wounds were debrided, irrigated, 
then closed.  Post-operatively the wounds healed well without 
complications.  Post-operative care included whirl-pool 
baths.  The surgery findings were wound debridement of the 
back, and delayed wound closure.  A November 1969 service 
treatment record shows complaints of persistent pain in the 
lower back since the injury in Vietnam.  A January 1970 x-ray 
examination of the lumbar spine showed no definite bony 
abnormality visible.  There were multiple small areas of 
dense, opaque foreign material, two of which lay within the 
posterior soft tissues superficial to the spinous process of 
L3 and L2.  Other fragments were noted over the right 
posterior iliac, central sacroiliac, and left iliac crest.  
There was no other definite abnormality seen.  The Veteran 
was told that he had spondylolysis but the x-rays revealed no 
evidence of spondylolysis.  Examination of the spine revealed 
no evidence of point tenderness or muscle spasm.  

An April 1970 Medical Board Report shows that on physical 
examination, there was mild tenderness in the lumbosacral 
area.  Lumbar x-rays revealed spondylolysis of L5, which 
existed prior to his enlistment in service.  

After service, a May 2004 VA examination report shows a 
history of mortar fragment wound to the low back in service 
and that the Veteran spent several months in the hospital 
until he was discharged in 1970.  He presently reported 
constant pain in the lumbosacral spine and indicated that he 
got weekly flare-ups lasting two days.  He took over-the-
counter medication and decreased his activities.  He 
currently was on no treatment for the back.  He worked in 
civil service from 1986 to present as a comptroller with very 
light duty.  He had no worker's compensation injuries to the 
back.  He walked with a cane and was able to stand for 30 
minutes, walk for 20 minutes, and lift 10 pounds.  On 
physical examination of the back, there was mild generalized 
tenderness of the low back, no spasm, flexion to 80 degrees, 
and extension to 20 degrees.  The diagnosis was lumbosacral 
strain, mild, without radiculopathy and multiple fragment 
wounds all healed without residual problems.

A March 2006 x-ray examination report shows possible L5 
spondylolysis; multilevel lower lumbar facet arthropathy, and 
potential nerve root impingement.

A June 2006 VA examination report shows the Veteran was 
working in civil service at the Department of Defense with 
job requirements of tracking job time and duties.  His total 
time at this location was 19 years.  The Veteran indicated 
that his lumbar spine had increased in severity since his 
last examination in May 2004.  The Veteran had two 
evaluations in March 2006 wherein he complained of low back 
pain for six months without trauma and taking Aleve with mild 
relief.  His symptoms were made worse with prolonged sitting; 
he had no incontinence.  Physical examination showed that he 
complained of tenderness to palpation of the lumbar spine.  
On follow-up examination in March 2006, he was prescribed 
Robaxin 500 mg to be used three times a day.  The Veteran 
reported that there had been no other physician-guided 
treatment for this condition since March 2006 to include past 
surgical intervention.  

His present complaints included baseline manifestations of 
continuous low back pain with a dull ache.  At the time of 
the shell fragment wound, the Veteran reported the pain level 
was a hot burning sensation, at a 10 out of 10, the worst in 
his life.  The Veteran reported severity of pain currently 
was 6 to 7 out of 10, which could be decreased to 5 out of 10 
with utilization of prescriptive Robaxin 500 mg.  He reported 
no radiation.  After repeat use, he indicated that he had 
forward flexion with caution but on extension he was slow and 
it was difficult secondary to low back pain centrally 
located.  He denied any incapacitating episodes in the last 
12 months.  He reported a 12-month history of erectile 
dysfunction without treatment interventions (of unknown 
origins).  He denied impotence, bowel or bladder dysfunction, 
or cough/sneeze/bowel movement dysfunction.  Episodic 
constipation increased low back pain secondary to Valsalva.  
He reported that simply raising the hood of a vehicle and 
looking at the engine for more than five minutes caused back 
pain.  He avoided yard work at home.  He denied participation 
in exercise and sports secondary to his low back pain.  If 
driving greater than 50 miles, he had to stop at least three 
or four times secondary to his low back pain.  He worked 40 
hours a week as a Department of Defense employee over the 
last 19 years and stated that he averaged about two days per 
month loss of work secondary to his low back pain.  While at 
work sitting greater than one hour increased his low back 
pain and he would get up and move around secondary to that 
effect.  He denied any post-service injury.  

On physical examination, lumbar lordosis was decreased 
secondary to fat deposition.  He pointed to the lumbosacral 
area on the left and into the gluteal buttock as a source of 
discomfort.  On palpation of the spine, there was no spasm, 
pain, tenderness, or muscular tension.  Active and passive 
range of motion was without limitation of motion, arc pain 
motion, or ankylosis.  Forward flexion was to 85 degrees with 
flattening of the lumbar segments; extension was to 20 
degrees.  On repeat use of the lumbar spine, the Veteran 
showed caution with forward bending and complained of low 
back pain with extension.  He also reported pain.  The 
diagnoses included chronic lumbosacral strain without lower 
extremity radiculopathy; and four small sub millimeter 
metallic fragments imbedded in muscle and fat of the 
posterior lumbar region, which were walled off and not 
considered contributory to the subjective symptoms.  Review 
of the x-rays did not suggest lumbar segmental instability 
patterns or significant height changes, which would suggest 
complications of degenerative diseases of the spine.

The medical evidence shows that the next higher rating for 
the residuals of shell fragment wound to the back is not 
applicable.  The Veteran did not suffer a through and through 
wound to the back in service; nor was the wound particularly 
deep or the result of a missile.  Rather the wound was due to 
small shrapnel fragments.  He has no scars associated with 
his injury to the back.  His wound was debrided in service 
but there was no prolonged infection or sloughing of soft 
parts.  Also, presently the medical evidence does not show 
the cardinal signs and symptoms of a muscle disability in the 
back.  Palpation to the muscles on physical examination 
showed no muscle spasms.  His primary complaint is pain.  He 
had four sub millimeter metallic fragments imbedded in the 
muscle and fat of the posterior lumbar region but these were 
shown to be unrelated to the Veteran's subjective symptoms.  
The Veteran reported that he missed on average two days of 
work a month due to his back pain, but was otherwise shown to 
be able to keep up with his work requirements for the last 20 
plus years.  These findings do not more closely approximate 
the criteria for a moderately severe muscle disability under 
38 C.F.R. § 4.56(d)(3).

The Veteran would not receive a higher disability rating for 
orthopedic impairment under the General Rating Formula for 
Diseases and Injuries of the Spine, as forward flexion of the 
spine was most severely limited to 80 degrees (whereas a 
forward flexion of the thoracolumbar spine limited to 30 
degrees is required for a 40 percent rating); and the Veteran 
had no incapacitating episodes within the last 12 months 
reported in June 2006.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, including the General Formula for 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

A separate rating for orthopedic impairment involved in the 
lumbar spine also does not apply, as any such impairment 
would be overlapping of the impairment in the lumbar spine 
due to the muscle injuries.  The regulations prohibit rating 
the same disability twice under different diagnostic codes.  
See 38 C.F.R. § 4.14.  Particular attention is paid to 
injuries of the muscles, nerves, and joints, as this 
symptomatology overlaps to a great extent.  Id.  

(b) Shell fragment wound to the left buttock with scar

The Veteran's residuals of shell fragment wound to the left 
buttock with scar is rated as 20 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5317.

Diagnostic Code 5317 pertains to Muscle Group XVII, which 
affects extension of the hip; abduction of the thigh; 
elevation of opposite side of the pelvis; tension of fascia 
lata and iliotibial (Maissiat's) band, acting with XIV in 
postural support of body steadying pelvis upon the head of 
the femur and condyles of femur on tibia; and pelvic girdle 
group: gluteus maximus; gluteus medius; and gluteus minimus.  
Under Diagnostic Code 5320, a 20 percent rating is warranted 
if the impairment of the muscle group is moderate.  
Moderately severe impairment warrants a 40 percent rating.  
Severe impairment warrants a 50 percent rating. 38 C.F.R. § 
4.73, Diagnostic Code 5317.

The service treatment records show the Veteran suffered 
multiple superficial fragments and shrapnel wounds to the 
left buttock on September 8, 1968.  On local anesthesia, the 
wounds were debrided, irrigated, then closed on September 18, 
1968.  Post-operatively the wounds healed well without 
complications.  

After service, a May 2004 VA examination report shows a 
history of fragment wounds to the left buttock.  On physical 
examination, there was a very small penetrating wound to 
about 1/2 inch in size in the buttock area.  The fragment 
wounds were all well-healed with scars that were nontender, 
nonadherent, and entirely pliable.  

A June 2006 VA examination report shows the Veteran pointed 
to the left gluteal buttock as a source of discomfort.  The 
wounds were noted to be well-healed.  On physical 
examination, the location of the three small scars was in a 
triangle location in the middle of the right buttocks and 
left buttocks.  The scars measured 1cm x 1cm in size in each 
instance.  There were no current symptoms in the scars.  
There was no pain in the scar examination or adherence to the 
underlying tissues.  The scars were not irregular, atrophic, 
shiny, scaly, or unstable.  The scars had no elevation or 
depression; they were superficial and not deep; there was no 
inflammation, edema, or keloid formation.  The color of the 
scars was similar to the surrounding skin.  The scars also 
had no area of induration or inflexibility in the skin; nor 
was there limitation of motion or function due to the scars 

These findings do not more closely approximate the criteria 
for a 40 percent disability rating under 38 C.F.R. 
§§ 4.56(d)(3), 4.73, Diagnostic Code 5317.  The Veteran did 
not suffer a through and through injury to the left buttocks 
in service and the wounds were superficial.  The injury also 
was the result of small shrapnel fragments.  While the wound 
was debrided, there was no prolonged infection or other 
complication.  Presently, the wound on the left buttock is 
well-healed with no symptoms.  The Veteran does not have loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, or impairment of coordination and uncertainty of 
movement under 38 C.F.R. § 4.56(c) (2008).  Finally, the 
Veteran has worked for the Department of Defense for 20 plus 
years and has not reported any time lost due to these scars.  
Thus, the residuals of shell fragment wounds to the left 
buttock are not shown to be the result of a moderately severe 
muscle injury.

The Veteran also would not receive a rating higher than 20 
percent under the ratings for scars.  The only applicable 
scar diagnostic code applies to the measurement of the scar.  
The Veteran's scars measured 1cm x 1cm; thus a 30 percent 
rating (which requires sq. cm of 465) would not apply.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801.  

Additionally, a separate compensable rating for the left 
buttock scars would not apply, as the scars are not unstable 
under Diagnostic Code 7803, painful on examination under 
Diagnostic Code 7804, or causing limitation of function of 
affected part under Diagnosis Code 7805.  38 C.F.R. § 4.118.




(c) Residuals of shell fragment wound to the right thigh 
muscle group XIV

The Veteran is assigned a 10 percent rating for residuals of 
shell fragment wound to the right thigh muscle group XIV with 
lateral femoral cutaneous nerve injury and scar under 
38 C.F.R. § 4.73, Diagnostic Code 5314.  

Diagnostic Code 5314 pertains to Muscle Group XIV, which 
affects extension of the knee; simultaneous flexion of hip 
and flexion of knee; tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII in postural support of 
body; acting with hamstrings in synchronizing hip and knee; 
and anterior thigh group: Sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris.  A moderate impairment receives a 10 percent 
rating; a moderately severe impairment receives a 30 percent 
rating; and a severe impairment receives a 40 percent rating. 
38 C.F.R. § 4.73, Diagnostic Code 5314.

The service treatment records show the Veteran suffered 
shrapnel wounds to the right thigh on September 8, 1968.  The 
wound was debrided and healed postoperatively without 
infection.  The postoperative course was complicated by pain 
in the right leg, which had steadily decreased since his 
injury and presently was minimal, and a pruritic rash that 
was unresponsive to therapy in the high temperatures in Guam.  
On physical examination of the extremities, there was a 
surgical scar on the right leg, well-healed with no 
associated erythema or tenderness.  X-rays of the right hip 
and femur revealed multiple, small shrapnel fragments in the 
soft tissues of the right hip and pelvis.  There was no bony 
abnormality identified.  A neurology consultant felt that the 
Veteran's leg pain was due to lateral femoral subcutaneous 
nerve injury with scar formation.  The leg pain gradually 
decreased but in the middle of October 1968, the Veteran 
developed a pruritic generalized eruption on the thigh.  He 
had a history of recurrent skin eruptions during the simmer 
since age 8.  As his shrapnel wounds healed, the major 
problem became his skin.  The surgery findings were wound 
debridement right leg and delayed wound closure, right leg.  

An April 1970 service treatment record shows the Veteran was 
seen in January 1970 and examination revealed no neurological 
deficit of his lower extremities with no muscle wasting.  The 
examiner also could not find any evidence of point tenderness 
or muscle spasm on examination.   

An April 1970 Medical Board Report shows some decreased 
sensation of the right lateral thigh.  Motor function in the 
extremities was good.  There was a four-cm long surgical 
incision on the right lateral thigh.  

After service, a May 2004 VA examination report shows a 
history of fragment wounds to the right thigh and right 
buttock area.  The Veteran presently walked with a cane.  On 
physical examination, he had stocking anesthesia of the 
entire right lower extremity but no weakness.  The right 
thigh measured 18 and the left thigh measured 17 3/4.  It was 
noted that nerve conduction studies in 1993 were normal.  
Examination of the right thigh revealed a well-healed two-
inch incision on the lateral thigh.  The incision was 
nontender and nonadherent.  It was noted that a magnetic 
resonance imagining (MRI) study of the right thigh in 1998 
showed multiple fragment wounds in the middle part of the 
thigh.  The diagnosis was multiple fragment wounds with 
sensory defect on the right side.  The fragment wounds were 
all well-healed with scars that were nontender, nonadherent, 
and entirely pliable.  He had no muscle atrophy on the right 
of any muscle group including the thighs.  Although he used a 
cane for ambulation, he was not on an active exercise 
program.  

A March 2006 x-ray examination of the hips showed that there 
were scattered metallic densities consistent with shrapnel 
present about the pelvis.  The femoral heads were symmetric 
and maintained normal contour and position.  There was no 
fracture, dislocation, or focal osseous lesion identified.  
The hip joints revealed no significant articular abnormality; 
the sacroiliac joints were unremarkable.  

A June 2006 VA examination report shows complaints of 
tingling and numbness with prolonged sitting or standing in 
the right lower extremity, buttock to knee.  The Veteran 
reported pain without weakness or stiffness.  He also 
reported fatigue (of unknown origin) and lack of endurance.  
The pain could be variable and exacerbated or irritated by 
standing greater than 45 minutes.  He reported that his gait 
was limited.  He described prescription use of a cane over 
the last two years, which was needed for his right lower 
extremity.  It was noted that the Veteran used the cane in 
his right hand and usually the cane was used for the 
contralateral side of the deficit not the ipsilateral side.  
He stated that he started using the cane several years ago 
secondary to the fact of weakness on the right lower side 
that caused several falls, but there was no physician-guided 
treatment for any specific condition or sequela.  

On physical examination, the Veteran entered the facility 
with a cane in his right hand, weight-bearing to the right 
side of his reported weakness.  He walked with a shortened 
stride length and a wide-based gait, nonantalgic but side-to-
side.  (The examiner noted that this was an inconsistent 
observation of deficit).  He was able to heel and toe walk, 
but on the toe walk there was decreased effort on the right 
toe-off versus the left with a shortened stride length.  On 
the heel walk, there was a wide-based gait, which was 
shortened.  Inspection of pelvic height was symmetric with no 
obliquity.  There were small callosities of the feet with 
normal shoe wear.  Vascular examination of the lower 
extremity showed that dorsalis pedis and posterior tibial 
pulses were palpable and symmetric.  On neurological 
examination, strength was 5 out of 5.  On sensory examination 
of S1, L5, L4 on the right, the Veteran reported a dull 
sensation as compared to the contralateral side.  Reflexes 
were symmetric and 2+ at L4-S1.  The quadriceps circumference 
on the right was 47 cm, on the left, 46 cm.  

On evaluation of the scars, there was a scar immediately 
below the crease of the buttocks in the upper posterior 
aspect of the right thigh.  The measurement of the scar was 
about two inches in length, and 1/4 inch in width.  There was 
no pain on the scar, except when pressure was applied.  There 
was no adherence to the underlying tissue.  The texture of 
the skin was noted to be irregular but not atrophic, shiny, 
or scaly.  The scar was not unstable and there was no 
elevation or depression to the scar.  The scar was deep (and 
not superficial).  There was no inflammation, edema, or 
keloid formation; the color of the scar was slightly redder 
than the surrounding skin.  The scar was not indurated or 
inflexible in the skin; and there was no limitation of motion 
or function due to the scar.  

The second scar was in the right upper third lateral, 
posterior of the right thigh.  The wound was well-healed.  
There were no current symptoms present except discomfort on 
deep pressure.  The scar was deep and involved the hamstring 
muscles of the posterior thigh.  The measurement of the scar 
was three inches in length, 1/4 inch in width.  There was 
tenderness on deep pressure over the scar.  The scar had mild 
adherence to the underlying tissue.  The scar was irregular, 
but not shiny or scaly and there was no atrophy.  There was 
no instability or elevation or depression to the scar.  The 
scar was not superficial.  The color of the scar was similar 
to the surrounding skin.  There was no area of induration or 
inflexibility of the skin in the area of the scar; nor was 
there limitation of function due to the scar.  

On examination of the muscles, there were no periods of 
flare-up due to changes in temperature in the two scars that 
involved the hamstring muscles of the posterior right thigh.  
The Veteran stated that he was in the hospital after this 
injury to his lower extremities and back for eight months.  
The hamstring muscles and lateral femoral cutaneous nerve 
were involved in this injury.  There were no other bones or 
vasculature involved.  The Veteran got discomfort and fatigue 
after repetitious activities such as walking.  He could walk 
approximately a block and then had to stop due to spastic 
discomfort in the posterior right thigh, right knee, and 
back.  There was no decrease in range of motion due to the 
scarring and involvement of the muscle but there was an 
increase in discomfort, fatigue, weakness, and endurance due 
to these scars in the posterior aspect of the right upper 
thigh.

On physical examination, there was no exit wound; shrapnel 
was removed from these two wounds.  There was minor tissue 
loss in the hamstring muscles of the right thigh.  There were 
no adhesions, tendon damage, or bone or joint damage.  The 
right lateral femoral cutaneous nerve was damaged.  Muscle 
strength was decreased after repetitious motion, which caused 
discomfort, spasticity, weakness, and decreased endurance.  
There were no muscle herniations present.  There was a 
decrease in function of the right hamstring muscles compared 
to the left, which was related to repetitious motion as in 
walking.  He also had discomfort, weakness, fatigue, and 
decreased endurance in the right thigh compared to the left.  
Joint function was not affected by the injury to the right 
thigh muscles.  There was no loss of range of motion 
secondary to the scars or muscle involvement in the right 
lower extremity.  The diagnoses included shell fragment wound 
of the right upper thigh and damage to the hamstring muscles 
due to injury from the shell fragment wound.  In further 
addressing functional impairment, the Veteran was able to do 
his job because he was able to work at a computer and allowed 
to get up and walk around if his right thigh and leg became 
too stiff or developed a spasm.  He stated that his 
discomfort had increased over the past several years.  He was 
able to do his job although he stated that he lost 
approximately two days out of the month when he stayed home 
and stayed in bed primarily because of his pain in the back 
and additional discomfort in the knee with stiffness in the 
posterior thigh and leg.  

The injury suffered to the right thigh in service is not the 
type of injury associated with a moderately severe muscle 
disability, as it was not the result of a missile.  Rather 
the injury occurred as a result of small shrapnel.  The wound 
was debrided in service, but there was no prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  While the Veteran reported that he had to be in 
the hospital for eight months, the service treatment records 
show that the complications involved in the right thigh were 
associated with a rash the Veteran had suffered from since 
childhood.  Presently, the Veteran has some of the cardinal 
signs and symptoms of muscle disability, as he has 
discomfort, weakness, fatigue, and decreased endurance in the 
right thigh compared to the left.  He also has minor tissue 
loss in the hamstring muscles of the right thigh and 
decreased function of the right hamstring muscles compared to 
the left related to repetitious motion.  Thus, his strength 
and endurance is reportedly less on the right side than the 
left.  These findings are all contemplated by the criteria 
for a moderate muscle injury under 38 C.F.R. § 4.56(d)(2).  
The Veteran has been able to work on a full-time basis and 
only misses on average two days per month due to his right 
thigh muscle impairment.  The impairment in the right thigh 
muscle does not more closely approximate the criteria for a 
30 percent rating under 38 C.F.R. § 4.56(d)(3).

The residuals of shell fragment wound to the right thigh also 
involve the lateral femoral cutaneous nerve.  The Veteran 
reported a sensory defect and a stocking anesthesia.  As 
noted above, however, a muscle injury rating generally will 
not be combined with a peripheral nerve paralysis rating for 
the same body part, unless the injuries affect entirely 
different functions. 38 C.F.R. § 4.55(a); see also 38 C.F.R. 
§ 4.14.  Any functional defect in the right thigh due to the 
neurological impairment would be weakness and lack of 
endurance, which is already contemplated by the muscle rating 
for a moderate muscle disability.  Therefore, a separate 
rating for the neurological impairment associated with the 
residuals of shell fragment wound to the right thigh is not 
warranted.

With respect to the scars on the right thigh, a separate 
compensable rating is not warranted for these disabilities 
either.  Both scars on the right thigh are deep.  While the 
scars were tender to palpation, a 10 percent rating is only 
assigned for superficial scars that are tender to palpation 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 
1.  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated based on the area that the 
scars cover.  In order to get a compensable rating, the scar 
must cover more than 6 sq. in. or 39 sq. cm. under 38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  A deep scar is one associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note 2.  The scar immediately below the 
crease of the buttocks in the upper posterior aspect of the 
right thigh measured two inches in length, and 1/4 inch in 
width, which amounts to 1/2 sq. in.  The second scar on the 
right upper third lateral, posterior of the right thigh 
measured three inches in length and 1/4 inch in width, which is 
3/4 sq. in.  These measurements do not warrant a compensable 
rating under Diagnostic Code 7801.

Other scars are rated based upon limitation of function of 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805; 
however, the Veteran's scars did not result in any limitation 
of function.

None of the other diagnostic codes for scars apply.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7802 and 7803.




(d) Residuals of shell fragment wound with scar in the right 
lower leg

The Veteran's residuals of shell fragment wound with scar to 
the right lower leg have been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5311. 

Diagnostic Code 5311 provides evaluations for disability of 
Muscle Group XI, the posterior and later rural muscles and 
muscles of the calf: Triceps sure (gastronomies and soles); 
tibia is posterior; perineum longs; perineum braves; flexor 
hillocks longs; flexor digit rum long's; polities; and 
plantaris.  The functions of these muscles are propulsion and 
plantar flexion of the foot; stabilization of the arch; 
flexion of the toes; and flexion of the knee.  This code 
provides a 10 percent rating for moderate muscle injury, a 20 
percent rating for moderately severe muscle injury, and a 30 
percent rating for severe muscle injury.

Service treatment records show on September 8, 1968, the 
Veteran suffered shrapnel wounds to the right calf.  The 
wounds were debrided, irrigated, then closed.  Post-
operatively, the wounds healed well and without 
complications.  X-ray examination of the right knee was 
normal.  An April 1970 examination noted no neurological 
deficit of his lower extremities with no muscle wasting.  The 
examiner could not find any evidence of point tenderness or 
muscle spasm on examination.

After service, a May 2004 VA examination report shows that 
the circumference of the right and left calf was the same.  
X-rays taken in 1998 of the knees were noted to be normal.  
The wounds on the right leg were well-healed and there was no 
muscle atrophy.  Range of motion in the right knee was 0 to 
135 with no effusion or instability, and minimal crepitus.  

A June 2006 VA examination report shows the gastroc soleus 
was symmetric in bulk.  The Veteran reported a dull sensation 
in the right lower extremity below the knee.  He also stated 
that he started using a cane several years ago secondary to 
weakness on the right lower side, which caused several falls.  
He had no physician-guided treatment for any specific 
condition or sequela, however.  Lower extremity vascular 
examination showed that dorsalis pedis and posterior tibial 
pulses were palpable and symmetric.  Neurological examination 
showed 5 out of 5 in strength.  The calf circumference was 
43.5 cm. on the right and 44 cm. on the left. 

On examination of the scars, the Veteran had a scar in the 
middle of the lower third of the right leg that was tender on 
deep pressure.  The measurement of the scar was 1 1/2 in. in 
length and 1/4 in. in width.  There was mild adherence to the 
underlying tissue.  The scar was irregular, but no atrophic, 
shiny, or scaly.  The scar was not unstable.  It was a 
superficial scar (and not deep).  There was no inflammation, 
edema, or keloid formation.  The color of the scar was 
similar to the surrounding skin.  There was no induration or 
inflexibility in the area of the scar.  The gastrocnemius 
muscle was involved beneath the edge of the scar.  

On examination of the muscles, changes in temperature did not 
affect the residuals of muscle injury to the lower third of 
the right leg.  The Veteran stated that the combination of 
injuries in service resulted in him being in the hospital for 
eight months.  The exact muscle injured was the right 
gastrocnemius muscle in the lower posterior third.  There 
were no other associated injuries that occurred in the area 
to the bone structures, nerves, or vasculature.  After 
walking a block, he began to get spasticity, discomfort, 
weakness, fatigue, and decreased endurance in the right 
gastrocnemius muscle.  On physical examination, there was no 
wound of entry or exit.  There was minor tissue loss in the 
right gastrocnemius muscle; there was no tendon, bone, joint, 
or nerve damage.  Muscle strength was decreased with 
repetitious motion causing fatigue, weakness, discomfort, and 
decreased endurance in the right gastrocnemius muscle 
compared to the left, although it caused no joint discomfort 
or abnormalities of any kind.  The diagnoses were scar from 
shell fragment wound of the right lower leg; and damage to 
the right gastrocnemius muscle secondary to shell fragment 
wound.  There was no loss of range of motion secondary to the 
scars or muscle involvement in the right lower extremity.

The residuals of injury to the right calf do not meet the 
criteria for a moderately severe muscle injury.  The wound in 
service was the result of a small shrapnel fragment and did 
not result in a through and through wound.  The wound was 
debrided with no complications.  Presently, the Veteran's 
muscle strength is decreased with repetitious motion causing 
fatigue, weakness, discomfort, and decreased endurance in the 
right gastrocnemius muscle compared to the left.  There is 
also minor tissue loss in the right gastrocnemius muscle.  
This type of impairment is considered a moderate muscle 
injury under 38 C.F.R. § 4.56(d)(2).  The Veteran is still 
able to work in spite of his right calf disability and 
reported that the most work he missed on average was two days 
a month, and this was mostly due to his lumbar spine 
disability.  Therefore, the criteria for the next higher 20 
percent rating under 38 C.F.R. § 4.56(d)(3) are not met.

With respect to the scar on the right calf, the medical 
evidence shows the Veteran's scar is tender to deep palpation 
and is superficial.  These findings meet the criteria for a 
separate 10 percent rating for a scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Tenderness to palpation of 
this scar is not the same symptomatology associated with the 
muscle injury to the right calf, which is associated with 
weakness and fatigability with physical activity.  The scar 
symptomatology involves pain when deep pressure is applied.  
Thus, a separate rating for the scar is not considered 
pyramiding under 38 C.F.R. § 4.14.  (The evaluation of the 
same disability under various diagnoses is to be avoided.)  A 
rating higher than 10 percent does not apply, as the scar on 
the calf does not cause any functional impairment on the 
affected joint under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

(e) Summary

In evaluating the Veteran's claims, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  The impairment suffered 
from the residuals of shell fragment wounds to the lumbar 
spine, left buttock, right thigh, and right lower leg have 
resulted in functional impairment that affects the Veteran's 
ability to engage in any physical activity including 
standing, sitting, or walking for prolonged periods of time.  
As discussed above, however, these symptoms have been 
considered by the ratings assigned under the muscle codes.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Thus, the Veteran is not 
entitled to higher ratings under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The level of impairment associated with the residuals of 
shell fragment wounds to the lumbar spine, left buttock, 
right thigh, and right calf has been relatively stable 
throughout the appeals period, or at least has never been 
worse than what is warranted for the ratings assigned.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disabilities at issue.  38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Veteran has a 20 
plus year career working in civil service.  He reported that 
he missed on average two days from work in a month as a 
result of his service-connected residuals of shell fragment 
wounds, particularly due to the back.  This does not 
represent marked interference with employment as contemplated 
by 38 C.F.R. § 3.321(b)(1).  The evidence also does not show 
frequent periods of hospitalization as a result of these 
disabilities.  The current schedular criteria adequately 
compensate the Veteran for the current nature and extent of 
severity of the disabilities at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

The medical evidence shows that the proper rating for the 
residuals of shell fragment wound to the lumbar spine is 20 
percent; the left buttock with scar, 20 percent; the right 
thigh with lateral femoral cutaneous nerve injury and scar, 
10 percent; and the right lower leg, 10 percent, with a 
separate 10 percent rating for the scar on the right lower 
leg.  To the extent that the increased rating claims are 
denied, the preponderance of the evidence is against the 
claims; there is no doubt to be resolved; and an increased 
rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wound to the lumbar paraspinal 
muscles and spondylosis of L5 and scar is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wound to the left buttock with 
scar is denied.

Entitlement to an evaluation in excess of 10 percent for 
shell fragment wound to the right thigh muscle group XIV with 
lateral femoral cutaneous nerve injury and scar is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the right lower leg is 
denied.

Entitlement to a separate compensable evaluation for the scar 
to the right lower leg is granted, subject to the rules and 
payment of monetary benefits.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


